DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s amendments and arguments filed after final on February 10, 2021 and March 10, 2021 are acknowledged and have been fully considered. Claims 1, 3-5, 7-8, 11-17, 20-24, 53, 55, 57-58 and 61 are pending. Claims 1, 3-5, 7-8, 11-17, 20-24, 53, 55, 57-58 and 61 are under consideration in the instant Office action. Claims 2, 6, 9-10, 18-19, 25-52, 54, 56, 59-60 are cancelled. A rejoinder of claim 3 is performed in the instant office action as set forth below. . Claims 1, 3-5, 7-8, 11-17, 20-24, 53, 55, 57-58 and 61 are allowed.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn. 

Withdrawal of the Species Election Requirement of May 05, 2016 
Claims 1, 4-5, 7-8, 11-17, 20-24, 53, 55, 57-58 and 61 are allowable. The restriction requirement with respect to the species election requirement of the specific alginate polymer chain type and specific spacer molecule type, as set forth in the Office action mailed on May 05, 2016, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The species election requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of the species election requirement is hereby withdrawn.  Claim 3, directed to the 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Statement of Reasons for Allowance
The claims are allowed as per the clear record of prosecution.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TIGABU KASSA/
Primary Examiner, Art Unit 1619